        Case 2:18-cv-00446-MPK Document 117 Filed 04/23/20 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICAH HEPLER,                                    )
                                                 )
              Plaintiff,                         )      Civil Action No. 18-446
                                                 )      Magistrate Judge Maureen P. Kelly
                      v.                         )
                                                 )      Re: ECF No. 110
JOHN WETZEL, JAMES BARNACLE, JAY                 )
LANE, ROBERT JONES, GARRY                        )
PATTERSON, ERIC GARLAND,                         )
LIEUTENANT YOUHOUSE, and DARLA                   )
COWDEN,                                          )
                                                 )
              Defendants.                        )



                                     ORDER OF COURT

       Plaintiff Micah Hepler (“Plaintiff”), an inmate in the custody of the Pennsylvania

Department of Corrections brings this pro se civil rights action pursuant to 42 U.S.C. § 1983

against several Department of Corrections’ officials, corrections officers, and a physician’s

assistant. In his Amended Complaint, filed on November 6, 2018, Plaintiff alleges excessive use

of force and denial of medical care in violation of his rights under the Eighth Amendment of the

United States Constitution. ECF No. 38.

       Presently before the Court is Plaintiff’s Motion for Sanctions in Response to Defendants

Committing Fraud Upon this Court (“Motion for Sanctions”), which requests that the Court

impose sanctions with respect to Department of Corrections Defendants John Wetzel, James

Barnacle, Robert Jones, Garry Patterson, Eric Garland, and Lieutenant Youhouse (collectively

referred to as the “DOC”) for violations of discovery related orders in this case. ECF No. 110.

For the reasons set forth below, the Motion for Sanctions is granted.
         Case 2:18-cv-00446-MPK Document 117 Filed 04/23/20 Page 2 of 10



    I. FACTUAL AND PROCEDURAL HISTORY

        On January 29, 2020, the Court granted, in part, two Motions to Compel Discovery, ECF

Nos. 80 and 82, filed by Plaintiff. ECF No. 92. The Court ordered the DOC to produce various

additional documents and supplemental answers to interrogatories on or before February 10,

2020. Id. at 6. The Court further advised counsel for the DOC that no extensions of time to

comply with the Order would be granted. Id.

        On February 18, 2020, the Court granted Plaintiff’s Motion for Clarification filed, in

which Plaintiff requested the Court to clarify a portion of its Order at ECF No. 92 to make clear

that the DOC must produce certain medical information pertaining to Defendant Patterson, as

opposed to Plaintiff’s medical records. ECF No. 97. As a result, the Court ordered the DOC to

“state each diagnosis of Defendant Patterson by Uniontown Hospital Emergency Room relative

to injuries sustained on 3/31/16” and to “produce copies of the medical records for the

emergency room visit to the Court for in-camera review by 3/3/20.” Id.

        On February 28, 2020, Plaintiff filed a Motion for Sanctions and for Additional Order of

Court, asserting that the DOC had not provided supplemental discovery responses, as previously

ordered by this Court. ECF No. 98.

        The DOC failed to comply with this Court’s Order, ECF No. 97, requiring the DOC to

produce Patterson’s medical records for in-camera review by March 3, 2020. No documents

were provided to the Court. As such, this Court issued an Order to Show Cause directing DOC

counsel to address his failure to comply on or before March 6, 2020. ECF No. 101. The Court

noted that failure to respond may result in sanction by this Court. Id. 1




1
 This is the second Order to Show Cause that the Court issued with respect to DOC counsel’s failure to comply with
deadlines in this case. See also ECF No. 89.

                                                            2
         Case 2:18-cv-00446-MPK Document 117 Filed 04/23/20 Page 3 of 10



         On March 6, 2020, the DOC filed a response to Plaintiff’s Motion for Sanctions and the

Order to Show Cause. ECF No. 104. The DOC represented to this Court that certain video

footage that Plaintiff sought did not exist and that the DOC had provided Plaintiff with

supplemental responses to his discovery responses by the deadline, noting that delivery of inmate

communications is often delayed by the screening process.                       Id. ¶¶ 2-5.      With respect to

Patterson’s medical records, the DOC asserted that counsel had reviewed the medical records

and determined there was no security risk in producing these directly to Plaintiff. Id. ¶ 6.

Accordingly, these medical records would be provided directly to Plaintiff with the service of its

response.

         On March 9, 2020, the Court denied Plaintiff’s Motion for Sanctions, concluding that it

appeared Defendants had addressed the discovery issues in Plaintiff’s motion, including

producing medical records, addressing camera locations and confirming production of video.

ECF No. 105.

         On March 27, 2020, Plaintiff filed the instant Motion for Sanctions. ECF No. 110. He

notifies the Court that the DOC still has not produced supplemental responses to his discovery

requests. Plaintiff argues that, while the DOC claimed exhibits to Plaintiff’s prior motion

showed they had responded, this was not the case. 2 In addition, while the DOC has since

produced Plaintiff’s medical records, it never produced Patterson’s medical records.

         On March 27, 2020, this Court issued has an Order expressly directing the DOC to

promptly respond to Plaintiff’s Motion for Sanctions by April 1, 2020. The Court specifically

ordered:


2
 As Plaintiff points out, he attached as exhibits postmarked envelopes from personal mail that he received. Plaintiff
argued that because this mail was postmarked after the DOC’s deadline to provide supplemental responses, he
would have already received the DOC’s responses if they had been sent, even accounting for inmate mail delays.
See ECF No. 98 at 1.

                                                              3
        Case 2:18-cv-00446-MPK Document 117 Filed 04/23/20 Page 4 of 10




       Counsel for [the DOC] Defendants is directed to file documentation on the docket
       along with his response to prove that he complied with the prior Order of this
       Court and Order to Show Cause. ECF No. 101. DOC counsel is also to provide
       this Court with copies of the referenced medical records.

ECF No. 111.

       DOC filed a response on April 1, 2020, ECF No. 113. However, the DOC’s response

clearly fails to comply with this Court’s March 27, 2020 Order. Counsel for the DOC represents

that “appropriate responses to the entirety of Plaintiff’s discovery requests have been provided to

the Plaintiff,” but fails to attach documentation in support of this position. Id. ¶ 4. Rather than

supplying proof of its response, the DOC argues that Plaintiff’s request to amend or stay his

Motion “ostensibly” means that Plaintiff has received the discovery responses sometime after the

Motion for Sanctions was docketed.        Id.   Moreover, the DOC has still not provided the

referenced medical records to the Court, as ordered, and the DOC fails to address this issue in its

response.

       On April 6, 2020, the Court issued an Order detailing the foregoing procedural history

and noting that the DOC’s response failed to comply with its March 27, 2020 Order, for the

reasons stated above. ECF No. 114. This Court, yet again, instructed the DOC to comply with

its Order:

       WHEREFORE, it is hereby ORDERED that the DOC Defendants must comply
       with this Court’s Order, ECF No. 111, on or before April 10, 2020. Failure to
       comply with the March 27, 2020 Order will result in sanctions.

Id.

       Inexplicably, despite this Court’s most recent Order and notice that failure to comply

would result in sanctions, the DOC has not supplemented its prior response, and not produced




                                                    4
        Case 2:18-cv-00446-MPK Document 117 Filed 04/23/20 Page 5 of 10



the documents to the Court, in clear violation of this Court’s Orders dated March 27, 2020 and

April 6, 2020.

II.    LEGAL STANDARD

       The Court has the authority to impose sanctions for failure to obey a discovery order

pursuant to Federal Rule of Civil Procedure 37(b). Rule 37 provides, in relevant part:

       (b)(2) Sanctions Sought in the District Where the Action is Pending.

       (A) For Not Obeying a Discovery Order. If a party or a party’s officer, director,
       or managing agent – or witness designated under Rule 30(b)(6) or 31(a)(4) – fails
       to obey an order to provide or permit discovery, including an order under Rule
       26(f), 35 or 37(a), the court where the action is pending may issue further just
       orders. They may include the following:

           (i) directing that the matters embraced in the order or other designated facts
           be taken as established for purposes of the action, as the prevailing party
           claims;

           (ii) prohibiting the disobedient party from supporting or opposing designated
           claims or defenses, or from introducing designated matters in evidence:

           (iii) striking pleadings in whole or in part;

           (iv) staying further proceedings until the order is obeyed;

           (v) dismissing the action or proceeding in whole or in part;

           (vi) rendering a default judgment against the disobedient party; or

           (vii) treating as contempt of court the failure to obey any order except an
           order to submit to a physical or mental examination.

       (C) Payment of Expenses. Instead of or in addition to the orders above, the court
       must order the disobedient party, the attorney advising that party, or both to pay
       the reasonable expenses, including attorney’s fees, caused by the failure, unless
       the failure was substantially justified or other circumstances make an award of
       expenses unjust.

Fed. R. Civ. P. 37(b)(2).




                                                     5
Case 2:18-cv-00446-MPK Document 117 Filed 04/23/20 Page 6 of 10



As recently recognized by District Judge Joy Flowers Conti of this Court:

In applying Rule 37(b), district courts have “very broad discretion” to use
sanctions where necessary to ensure compliance with pretrial orders: this
facilitates the “expeditious and sound management of the preparation of cases for
trial.” Tracinda Corp. v. DaimlerChrysler AG, 502 F.3d 212, 242 (3d Cir. 2007)
(involving objections to a special master’s R&R about Rule 16(f) sanctions).
Although Rule 37(b) “provides a ‘veritable arsenal of sanctions’ to deter and
rectify discovery violations,” is not equivalent to carte blanche; the court’s
discretion is limited in two ways: (1) any sanction must be just; and (2) the
sanction must be specifically related to the specific claim that was at issue in the
order to provide discovery. Clientron Corp. v. Devon IT, Inc., 894 F.3d 568, 580-
582 (3d Cir. 2018) (citations omitted) (rejecting veil piercing sanction not
authorized by substantive law). In other words, the “unproduced discovery [must]
be sufficiently material to the administration of due process to support a
presumption that the failure to produce constituted an admission by the offending
party that its asserted claim or defense lacked merit.” Id. In Clientron, the court
of appeals cautioned: “nothing in this opinion should be read to cast doubt on the
District Court’s authority to levy a sanction given the gravity of the misconduct,
nor should the opinion be read to take issue with the severity of the sanction
originally imposed.” 894 F.3d at 582.

In Deitrick v. Costa, No. 4:06-CV-1556, 2019 WL 450216 (M.D. Pa. Feb. 5,
2019), the court succinctly summarized the legal rules governing the imposition
of sanctions on a party who fails to comply with a discovery order:

       Rule 37(b)(2) of the Federal Rules of Civil Procedure authorizes
       the imposition of sanctions against a party who fails to comply
       with a discovery order. DiGregorio v. First Rediscount Corp., 506
       F.2d 781, 788 (3d Cir. 2014). “The choice of an appropriate
       sanction generally is committed to the sound discretion of the
       district court.” DiGregorio v. First Rediscount Corp., 506 F.2d at
       788 (citation omitted). “Sanctions for the violation of Rule
       37(b)(2)(A) include orders by the court ranging from designating
       that certain facts be admitted, to prohibiting the disobedient party
       from supporting or opposing designated claims or defenses, to
       monetary damages or even to the dismissal of all or part of the
       action.” Craig v. Kelchner, No. 3:07-CV-1157, 2010 WL 528331
       (M.D. Pa. Feb. 11, 2010) (citing Fed. R. Civ. P. 37(b)(2)(A)(i)-
       (vii)). In addition, Fed. R. Civ. P. 37(b)(2)(C) provides for the
       sanction of reasonable expenses including attorney fees against a
       party failing to comply with an Order.

       …




                                             6
        Case 2:18-cv-00446-MPK Document 117 Filed 04/23/20 Page 7 of 10



                In imposing sanctions, the sanction must be specifically related to
                the particular claim or claims at issue in the Order to provide
                discovery violated by the offending party. Furthermore, the Court
                must “assess the culpability of the offending party and the
                prejudice to the party seeking sanctions” in determining the
                appropriate sanction. Craig v. Kelchner, No. 3:07-CV-1157, 2010
                WL 528331 (M.D. Pa. Feb. 11, 2010) (citation omitted).

       [2010 WL 528331,] at *5. Rule 37(b)(2)(C) directs that instead of or in
       addition to the sanctions described above, the court “must” order the
       disobedient party, the advising attorney, or both to pay the reasonable
       expenses, including attorney’s fees caused by the failure, unless the failure
       was substantially justified or other circumstances make an award of
       expenses unjust. In re Atomica Design Grp., Inc., No. 12-17235, 591 B.R.
       217, 233 (Bankr. E.D. Pa. 2018).

Miller v. Thompson-Walk, No. 15-1605, 2019 WL 2150660, at *9 (W.D. Pa. May 17, 2019).

       It is also recognized that a party subject to a sanction under Rule 37(b)(2) generally has

engaged in multiple discovery violations. See Nat’l Fire & Marine Ins. Co. v. Robin James

Construction, Inc., 478 F. Supp. 2d 660, 663 (D. Del. 2007) (sanctioning defendant for violating

multiple discovery orders); Moser v. Bascelli, 879 F. Supp. 489, 493-94 (E.D. Pa. 1995)

(imposing a sanction of attorneys’ fees and expenses on plaintiff for continuing to disobey a

court order).

III.   ANALYSIS

       Pursuant to Federal Rule of Civil Procedure 37(b)(2), sanctions may be imposed for

failure to obey an order to provide discovery. In response to Plaintiffs’ Motion for Sanctions, the

DOC proffers no evidence that it complied with this Court’s Orders, ECF Nos. 92 and 97,

requiring it to provide supplemental discovery responses. It has further disregarded multiple

Orders requiring it to provide such evidence and submit medical records for in-camera review.

See ECF Nos. 111 and 114. The DOC has failed to comply, despite this Court’s clear warning

that sanctions would be imposed. As such, sanctions are warranted under Rule 37(b)(2).



                                                    7
        Case 2:18-cv-00446-MPK Document 117 Filed 04/23/20 Page 8 of 10



       With respect to the nature of the sanction that should be imposed, as discussed above,

federal district courts have very broad discretion to use sanctions to ensure compliance with

court orders. Miller v. Thompson-Walk, No. 15-1605, 2019 WL 2150660, at *9 (May 17, 2019

W.D. Pa.). Rule 37(b) provides courts with a “veritable arsenal of sanctions” to use to deter and

rectify discovery violations. Id. In considering the imposition of a just sanction, the Court’s

discretion is limited in two ways: (1) any sanction must be just; and (2) the sanction must be

related to the claim that was at issue. Id.; see also Clientron Corp. v. Devon IT, Inc., 894 F.3d

568, 580 (3d Cir. 2018). The district court “must ensure that the sanction is tailored to meet the

harm identified.” Klein v. Stahl GMBH, 185 F.3d 110-11 (3d Cir. 1999) (quoting Republic of

the Philippines v. Westinghouse Elec. Corp., 43 F.3d 65, 73 (3d Cir. 1994)). Pursuant to Federal

Rule of Civil Procedure 37(b), appropriate sanctions may include prohibiting the disobedient

party, in this case, the DOC, from supporting or opposing designated claims or defenses. Fed. R.

Civ. P. 37(b)(2)(A)(ii).

       Upon consideration, the Court concludes that the DOC will be prohibited from opposing

Plaintiff’s pending Eighth Amendment claims, to the extent that the DOC will not be permitted

to file a motion for summary judgment in this action. The discovery at issue relates to Plaintiff’s

pending Eighth Amendment claims, and therefore this sanction is tailored to the claims at issue.

Given the serious and repeated nature of the DOC’s misconduct, this sanction is also justly

imposed.

       The DOC’s conduct has prejudiced Plaintiff, a pro se litigant who has repeatedly been

required to seek this Court’s intervention to obtain relevant discovery. Moreover, such disregard

for court orders threatens the fair and efficient administration of justice and must not be

tolerated. Upon considering the range of potential sanctions, the Court finds that precluding the



                                                    8
        Case 2:18-cv-00446-MPK Document 117 Filed 04/23/20 Page 9 of 10



DOC from seeking summary judgment is sufficient to acknowledge and deter the serious nature

of the DOC’s misconduct and therefore imposes this sanction.

       DOC is ordered to comply with outstanding Orders of this Court, including the

production of the medical records to the Court, on or before Wednesday, April 29, 2020. A

noticed of compliance must also be filed by the DOC on or before that date. Failure to so

comply may result in additional sanctions.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Sanctions is granted. ECF No. 110. An

appropriate order follows.

                                               ORDER

       WHEREFORE, it is hereby ORDERED that Plaintiff’s Motion for Sanctions in Response

to Defendants Committing Fraud Upon this Court (“Motion for Sanctions”), ECF No. 110, is

GRANTED.       Defendants Wetzel, Barnacle, Jones, Patterson, Garland and Youhouse are

precluded from filing a Motion for Summary Judgment in this action.   The DOC Defendants are

further ordered to comply with outstanding Orders of this Court, including the production of the

medical records to the Court, on or before Wednesday, April 29, 2020. A noticed of compliance

must also be filed by the DOC on or before that date. Failure to so comply may result in

additional sanctions



Dated: April 23, 2020                        BY THE COURT:


                                             Maureen P. Kelly
                                             MAUREEN P. KELLY
                                             UNITED STATES MAGISTRATE JUDGE




                                                   9
      Case 2:18-cv-00446-MPK Document 117 Filed 04/23/20 Page 10 of 10




cc:   All counsel of record via CM-ECF

      MICAH HEPLER
      HE-3781
      SCI Laurel Highlands
      5706 Glades Pike
      PO Box 361
      Somerset, PA 15501




                                         10
